Title: To James Madison from William C. C. Claiborne (Abstract), 13 May 1805
From: Claiborne, William C. C.
To: Madison, James


13 May 1805, New Orleans. “I enclose you a Copy of an Act for dividing the Territory of Orleans into Counties and Establishing Courts of Inferior Jurisdiction therein. The necessary Officers for the more distant Counties have been appointed, and I have been fortunate enough to have acquired the Services of very Suitable characters. But in order to a due organization of the Counties lying on the Mississippi, I find it necessary that I should visit the Settlements as high as Point Coupeé, and I propose Setting out tomorrow on my Journey. I shall only be absent two weeks, and if in the mean time any event should occur, which requires my attention, information thereof will speedily reach me. I make this short excursion, not only with a view to the organization of the Courts, but to reconcile the french Inhabitants to the new order of things, and to prevent the contemplated Publication of the disappointed Agents from exciting discontent.”
 